DETAILED ACTION
1.	This action is responsive to the communication filed on July 25, 2019.  Claims 1-81 are pending.  Claims 1-28, 37-38, 48-49, 51-52, 54-79, and 81 are cancelled by the applicant.  At this time, claims 29-36, 39-47, 50, 53, and 80 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claims 29 and 80 recites “detecting, in the network node and by the reconnaissance agent software module installed in the network node, an event occurring in die network node, the event being a member of the group consisting of an event of accessing a specific Internet address by the network node, an event caused by the accessing of the specific Internet address by the network node, an event related to or caused by a portable storage device having a specific characteristic, and an event related to or caused by a shared folder to which the network node has access”.  Are these underlined events different from one another?  Appropriate correction is required by the applicant.
Claims 29 and 80 recites “reporting the determination by the penetration testing software module, the reporting comprising at least one operation, selected .from the group consisting of: (i) causing a display device to display information about the determination, (ii) recording the information about the determination in a file, and (iii) electronically transmitting the information about the determination”.  There is a missing comma “,’ after “reporting the determination …..”  Appropriate correction is required by the applicant.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

the detected event; making a determination, by the penetration testing software module, that the network node is vulnerable to an attack, the determination being based on the information concerning an occurrence of the detected event in the reporting message.”  There is a wide range of this event.  It is unclear which type of event that applicant is referring to reflect the specific event.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with similar phrase or terminology.
Claims 30-36, 39-47, 50, and 53 are depended on claim 29, thus they are rejected with the same rationale applied against claim 29 above.
Claims 29 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 29 and 80 recite “detecting, in the network node and by the reconnaissance agent software module installed in the network node, an event occurring in die network node, the event being a member of the group consisting of an event of accessing a specific Internet address by the network node, an event caused by the accessing of the specific Internet address by the network node, an event related to or caused by a portable storage device having a specific characteristic, and an event related to or caused by a shared folder to which the network node has access.”  There is a wide range of this specific characteristic.  It is unclear which type of specific characteristic that applicant is referring to reflect the specific event.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with similar phrase or terminology.
Claims 30-36, 39-47, 50, and 53 are depended on claim 29, thus they are rejected with the same rationale applied against claim 29 above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Mizrahi; Rami et al (US 20100235918 A1) discloses Method and Apparatus for Phishing and Leeching Vulnerability Detection (see Title).
b.	Russ; Fernando Federico et al (US 8365289 B2) discloses System and method for providing network penetration testing (see Title).
c.	Ma; Yue et al (US 20090038010 A1) discloses Monitoring and controlling an automation process (see Title).
d.	Lucangeli Obes; Jorge et al. (US 20110035803 A1) discloses SYSTEM AND METHOD FOR EXTENDING AUTOMATED PENETRATION TESTING TO DEVELOP AN INTELLIGENT AND COST EFFICIENT SECURITY STRATEGY (see Title).
e.	Ocepek; Steven R. et al. (US 8756697 B2) discloses Systems and methods for determining vulnerability to session stealing (see Title).
f.	Cardarelli; John N (US 7769852 B2) discloses Detection and notification of network-related events (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


February 26, 2021